Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


America Sammour, Appellant                           Appeal from the 431st District Court of
                                                     Denton County, Texas (Tr. Ct. No. 20-
No. 06-21-00043-CV        v.                         6762-431).        Memorandum Opinion
                                                     delivered by Justice Burgess, Chief Justice
Allstate Insurance and Attorney General              Morriss and Justice Stevens participating.
Protect, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant, America Sammour, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED OCTOBER 20, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk